DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 06/08/2009, the Amendment & Remark filed on 11/02/2020 and the Request for Continued Examination filed on 11/02/2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 4-19, 26-34, 36-42 and 44-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
While the Applicant specifies in claims 1, 30, 40 and 46 to score the subset of users based on a scoring criteria to determine users having attributes, there is no written content as to how or what specific formulas or mathematical steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order for the claimed computer to score the subset of user and determining users having attributes, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter. 
While the Applicant specifies in claims 1, 30, 40 and 46 to cluster the scored users to specify a clustered set of users to receive electronic data communication, there how or what clustering technique is performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order for the claimed computer to cluster the scored users, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter. 
The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claims 1, 2, 4-19, 26-34, 36-42 and 44-52 are rejected as failing the written description requirement.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, 4-19, 26-34, 36-42 and 44-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
populating a database with stored transaction history data and demographic information data for a group of users each having an electronic account accessible with an electronic account service operated by a service provider, each user performing periodic electronic transactions with the electronic account service using an internet connection with a communication device, the communication device having a display, a data processor and a memory;
querying the database to identify a subset of the users to receive data communications based upon the stored transaction history data and demographic information data;
assigning attributes to parties providing at least one of a product and a service to the users wherein the attributes are associated with the subset of users;
scoring the identified subset of users based on a scoring criteria to determine users having attributes;
clustering the scored users to specify a clustered set of users to receive electronic data communication;
conducting a series of data communications with the clustered set of users having a score using the internet connection with the electronic account service, the data communications including a plurality of first questions stored in a memory device associated with a server for the electronic account service that is connected to the internet, at least one of the plurality of first questions to be answered by a scored user, 
the data communications including the step of communicating with a user operating the communication device that is connected to the internet to access the  such that a user interface screen of the electronic account service is displayed on the display, 
the communicating step including communicating a first question, selected from the plurality of stored first questions, to the scored user and recording a first response by the scored user to the first question, and based upon the first response, selecting a second question from a second plurality of questions stored in the memory device, the second question to be answered by the scored user during interaction with the user interface screen of the electronic account service;
recording responses and an identity of the scored user responding to at least the first question in a database;
based on the recorded responses of a scored user, displaying data on the user interface screen regarding a further transaction to the scored user during or after user interaction with the user interface screen of the electronic account service.
subsequently communicating with at least one user of the group of users based upon a prior response of the at least one user and compensating the one user for a second response.
measuring a performance of the method using recorded responses.
wherein a user’s demographic information are assigned to the user based on a user’s transaction history that is used to classify the user to a selected cluster.
wherein each transaction history is converted to the demographic information are stored, for later assignment to a second group of users, by a first group of users having the demographic information.
performing a transaction using an internet browser.
using a speech synthesizer to generate an audio output representative of a person reading a text.
forming a group of users that elect to perform a transaction in accordance with a group rule.
wherein the rule comprises distributing proceeds to a user periodically.
wherein the data communications are displayed on using an internet browser operating on a display of the communication device.
using a system that can seek and obtain authorization to perform a transaction with the electronic account of the user.
communicating with the user with the communication device having a display and displaying each question on the display.
communicating with the communication device that comprises a computer connected to the internet to access electronic data for a transaction.
communicating with the communication device, the communication device comprising a wireless telephone.
selecting a series of data communications with a group of users having a score, each scored user performing periodic transactions with an internet connectable wireless mobile device, the data communications being selected based on electronically stored demographic information of the scored users including prior transactions, the data communications including a plurality of first questions stored in a memory device associated with a server that is connected to the internet, at least one of the plurality of first questions stored in the memory device to be communicated to a user and answered using the wireless mobile device;
communicating with the scored user with the internet connection while interacting with a user interface screen of an internet browser accessed through the internet to communicate with an electronic account service operated a service provider via the wireless mobile device during a transaction session, 
the communicating step including communicating a first question selected from the plurality of first questions to the scored user, recording a first response by the scored user to the first question, 
based upon the first response, selecting a second question from a second plurality of questions stored in the memory device with a second response to be answered by the scored user via the wireless mobile device;
displaying, on the wireless mobile device, data indicating a transaction to the scored user based at least on the second response during the transaction session;
recording responses and an identity of the scored user responding to at least one question in a database.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers providing financial service and/or offer based on user response to marketing interaction but for the recitation of generic computer 
For example, but for the “computer-implemented method” language and the “electronic” language, “populating a database with stored transaction history data and demographic information data for a group of users each having an electronic account accessible with an electronic account service operated by a service provider, each user performing periodic electronic transactions with the electronic account service using an internet connection with a communication device, the communication device having a display, a data processor and a memory” in the context of the claimed invention encompasses one or more person manually populating a database with the stored data; (It should be noted that the additional element “using an internet connection with a communication device, the communication device having a display, a data processor and a memory” is a non-functional property of the users, which is non-function property of “stored transaction history data and demographic information data” for which the claimed invention populate database with.) 
but for the “computer implemented method” language, “querying the database to identify a subset of the users to receive data communications based upon the stored transaction history data and demographic information data” in the context of the claimed invention encompasses one or more person manually querying the database;
assigning attributes to parties providing at least one of a product and a service wherein the attributes are associated with the subset of users” in the context of the claimed invention encompasses one or more person manually assigning the attributes;
but for the “computer-implemented method” language, “scoring the identified subset of users based on a scoring criteria to determine users having attributes” in the context of the claimed invention encompasses one or more person manually scoring the identified subset of user;
but for the “computer-implemented method” language, “clustering the scored users to specify a clustered set of users to receive electronic data communication” in the context of the claimed invention encompasses one or more person manually clustering the users into cluster sets;
but for the “using the internet connection” language, “conducting a series of data communications with the subset of users having a score using the internet connection with the electronic account service, the data communications including a plurality of first questions stored in a memory device associated with a server for the electronic account service that is connected to the internet, at least one of the plurality of first questions to be answered by a scored user” in the context of the claimed invention encompasses one or more person manually communicating the series of communication;
but for the “communication device” language, “the data communications including the step of communicating with a user operating the communication device that is connected to the internet to access the electronic account service such that a user interface screen of the electronic account service is displayed on the display” in the context of the claimed invention encompasses one or more person manually communicating with a user;
but for the “computer-implemented method” language, “the communicating step including communicating a first question, selected from the plurality of stored first questions, to the scored user and recording a first response by the scored user to the first question, and  based upon the first response, selecting a second question from a second plurality of questions stored in the memory device, the second question to be answered by the scored user during interaction with the user interface screen of the electronic account service” in the context of the claimed invention encompasses one or more person manually communicating the questions to the user;
but for the “database” language, “recording responses and an identity of the scored user responding to at least the first question in a database” in the context of the claimed invention encompasses one or more person manually recording the data in a database;
but for the “user interface screen” language, “based on the recorded responses of a scored user, displaying data on the user interface screen regarding a further transaction to the scored user during or after user interaction with the user interface screen of the electronic account service” in the context of the claimed invention encompasses one or more person manually presenting the further transaction;
but for the “computer-implemented method” language, “subsequently communicating with at least one user of the group of users based upon a prior response of the at least one user and compensating the one user for a second response” in the context of the claimed invention encompasses one or more person manually communicating with the at least one user of the group;
but for the “computer-implemented method” language, “measuring a performance of the method using recorded responses” in the context of the claimed invention encompasses one or more person manually measuring the performance;
but for the “computer-implemented method” and “using an internet browser” language, “performing a transaction using an internet browser” in the context of the claimed invention encompasses one or more person manually performing the transaction;
but for the “computer-implemented method” language, “using a speech synthesizer to generate an audio output representative of a person reading a text” in the context of the claimed invention encompasses one or more person manually using a speech synthesizer;
but for the “computer-implemented method” language, “forming a group of users that elect to perform a transaction in accordance with a group rule” in the context of the claimed invention encompasses one or more person manually forming the group;
but for the “computer-implemented method” language and “electronic” language, “using a system that can seek and obtain authorization to perform a transaction with the electronic account of the user” in the context of the claimed invention encompasses one or more person manually using the system;
communicating with the user with the communication device having a display and displaying each question on the display” in the context of the claimed invention encompasses one or more person manually presenting the questions to the user;
but for the “with the communication device” language, “communicating with the communication device that comprises a computer connected to the internet to access electronic data for a transaction” in the context of the claimed invention encompasses one or more person manually accessing data for transaction;
but for the “with the communication device, the communication device comprising a wireless telephone” language, “communicating with the communication device, the communication device comprising a wireless telephone” in the context of the claimed invention encompasses one or more person manually making a wireless telephone communication.
but for the “computer implemented method” language, “selecting a series of data communications with a group of users having a score, each scored user performing periodic transactions with an internet connectable wireless mobile device” in the context of the claimed invention encompasses one or more person manually selecting the series of data communication.
If a claim, under its broadest reasonable interpretation, covers commercial interaction, such as providing financial service or offer based on marketing response, but for the recitation of certain generic computing components, then it falls within the 
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of a computer to perform the aforementioned populating, querying, assigning, scoring, conducting, communicating, recording, displaying, using, performing, forming and selecting steps. The computer in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to provide financial service and using generic communication means to conduct communication amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes populating a database with stored data for a group of users; (Electronic recordkeeping, Alice Corp.) querying the database to determine a subset data; (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.) conducting series of communication with the subset of user; (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec); recording responses and identity of user; (Storing and retrieving information in memory, Versata Dev. Group, Inc). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 1, 2, 4-19, 26-34, 36-42 and 44-52 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the written description support for the features rejected under 35 USC 112 (a) is described extensively in connection with Figures 1-20, the examiner respectfully disagrees. Reviewing the twenty figures and the related description of the figures, no description can be found as to how the user are scored or clustered. Thus, the argument is not persuasive.

Regarding the applicant’s argument that the claims are not directed to an abstract idea, the examiner respectfully disagrees. Particularly, the applicant argued that the claims provide a technical solution to a problem not previously address by any known means. However, it should be noted that the alleged problem is not identified. The applicant merely restates the limitations of the claims then alleged a problem is solved. Also, it should be noted that a “never before” abstract idea is nonetheless an abstract idea and would not be considered as an improvement to another technology merely because the new abstract idea in implemented in generically recited computing environment. As per the applicant’s assertion that “there is no pre-internet practice for datamining of a database, using the results to select subsets users and electronic communication to such user via an internet connection that the user also employ to perform transaction using an electronic banking service”, it should be noted the argued 

Regarding the applicant’s argument that the claims include additional element amounting the claims to be significantly more than the cited Judicial Exception, the examiner respectfully disagrees. As analyzed in the rejection, the link between the cited Judicial Exception of the claimed additional elements remains no more than invoking a computer to perform the steps of the Judicial Exception without restriction on how the result is accomplished and no description of the mechanism for accomplishing the result would not amount to significantly more. Thus, the applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHO KWONG/Primary Examiner, Art Unit 3693